Citation Nr: 1537621	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to June 1975.  The Veteran died in May 2008.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2011, the Appellant testified in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

This case was previously before the Board in November 2011, July 2013, and August 2014, at which times the issue currently on appeal was remanded for additional development.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151  (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  In this case, the Veteran died in May 2008.  As the Veteran died prior to October 10, 2008, the Board finds that the provisions pertaining to substitution are inapplicable in the instant appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2008.  His death certificate identifies the cause of death as hypertensive heart disease, with other significant conditions contributing to death listed as diabetes mellitus type II, renal failure, and chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection was in effect for residuals of fracture of the left tibia and fibula, residuals of fracture of the cervical spine, low back disability, left thigh scar, and left lower quadrant scar, at a combined disability rating of 60 percent.  The Veteran also was awarded an individual unemployability rating from December 21, 1999. 

3.  The preponderance of the evidence fails to establish that the causes of the Veteran's death were etiologically related to his active service and provides evidence against this finding. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.312 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Legal Analysis

The Appellant seeks service connection for the cause of the Veteran's death. 

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as service-connected totally disabled for a continuous period of at least 10 years immediately preceding death; or was rated service-connected totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as service-connected totally disabled for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran died in May 2008.  His death certificate identifies the cause of death as hypertensive heart disease, with other significant conditions contributing to death listed as diabetes mellitus type II, renal failure, and chronic obstructive pulmonary disease (COPD).  

At the time of the Veteran's death, service connection was in effect for residuals of fracture of the left tibia and fibula, residuals of fracture of the cervical spine, low back disability, left thigh scar, and left lower quadrant scar, for a combined rating of 60 percent.  The Veteran also was awarded an individual unemployability rating from December 21, 1999. 

The Appellants asserts that the Veteran's hypertensive heart disease was caused by his exposure to herbicides during active duty in the Republic of Vietnam or, in the alternative, that his diabetes mellitus was caused by his exposure to herbicides during active duty in the Republic of Vietnam.  The Appellant asserts that a photograph, the Veteran's Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry Medal are all proof that he served in the Republic of Vietnam.  

The Board recognizes the Appellant's contentions, but finds that the evidence of record, consisting of the Veteran's service personnel records (SPRs), shows that the Veteran was stationed at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand, from August 1972 to July 1973, and was at no point during his active service in the Republic of Vietnam.  A March 2004 memorandum from the National Personnel Records Center (NPRC) stated that the NPRC was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The Board stated in its July 2013 remand that the development concerning the Veteran's unverified service in the Republic of Vietnam has been completed, and that no additional action concerning that matter was necessary, as the Veteran's physical presence in the Republic of Vietnam could not be verified.     

In addition, the Board recognizes that the Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry Medal were given for directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos during the Vietnam War.  Therefore, the receipt of those medals by the Veteran was not dispositive of his physical presence in the Republic of Vietnam, and is congruent with his service in Thailand during the Vietnam War.

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Appellant can also claim that the Veteran was entitled to the presumption of herbicide exposure because he was stationed in Thailand.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, that applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The evidence of record shows that the Veteran worked as an airfield systems technician at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand.  While the Nam Phong base is not listed as one of the bases on which herbicide exposure should be acknowledged on a facts-found or direct basis, in its July 2013 remand the Board directed the RO/Appeals Management Center (AMC) to take all steps necessary to determine whether the Veteran was exposed to herbicides during his service in Thailand.   

Specifically, in its July 2013 remand, the Board noted that VA has developed explicit procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  In particular, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).

In this case, the RO followed the Board's remand directives by sending an inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) in September 2013 to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  A response was received in the same month.  This response also indicated that, in the event the claimed herbicide exposure location or dates are not on the DoD list or in the event that exposure is not indicated by the evidence, a referral should be made to the JSRRC for any corroboration of the Veteran's claimed exposure.  

The Appeals Management Center (AMC) wrote a memorandum in December 2014, explaining that the JSRRC does not have access to Marine service records, and that the National Archives Records Administration (NARA) must be contacted instead.  In December 2014, the AMC wrote a letter to NARA asking for verification of the Veteran's alleged herbicide exposure while serving with Task Force Delta at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand, from August 1972 to July 1973 as an airfield systems technician.  NARA responded in January 2015, stating "we have examined the relevant chronologies for the period indicated but located no mention of Agent Orange use."  

In sum, the Veteran's herbicide exposure has not been corroborated.  Further development of this issue would be futile, as all resources of information have been exhausted at this point.  The Board is satisfied that VA has made all possible efforts to secure the information and that further development would be futile and, as such, the Board finds that the Veteran was not exposed to herbicides during his active service, and none of the conditions which were the causes of his death can be presumptively service-connected, or connected on a direct basis, as no competent evidence exists which would show that the Veteran was indeed exposed to herbicides.  On the contrary, the existing evidence negates such exposure.     
Upon review of the evidence, the Board finds that the weight of the competent medical evidence of record fails to link the cause of the Veteran's death to his service. 

The Veteran's service treatment records (STRs) are silent for treatment or diagnoses of hypertensive heart disease, diabetes mellitus type II, renal failure, or COPD.  

There is no evidence that the Veteran sought treatment for any of the aforementioned issues in service.  There is likewise no evidence that any of those conditions were diagnosed within a year of service discharge.  The conditions were diagnosed several decades after service.  As such, the Board finds the Veteran did not have hypertensive heart disease, diabetes mellitus type II, renal failure, or COPD in service. 

Hence, service connection under a direct basis (38 C.F.R. § 3.303(a)) or presumptive basis for hypertensive heart disease, diabetes mellitus type II, renal failure, or COPD (38 C.F.R. § 3.309(a)) is not warranted.  The Appellant does not necessarily argue the contrary.  
  
The medical opinion which exists in this case does not support the Appellant's contentions.  The examiner who wrote the November 2014 Medical Opinion obtained by the AMC and its May 2015 addendum opined that the Veteran's death was not caused by his service-connected disabilities, as there was no medical support for the premise that "the systemic pathophysiologic conditions of cardiovascular disease, pulmonary [disease], diabetes with microvascular compromise of the kidneys relates to the orthopedic conditions of old, healed left leg fracture with localized nerve damage with scars, residuals of cervical spine and low back conditions[.]"  The examiner also opined that the hypertensive heart disease that caused the Veteran's death did not have its onset in active service, and was not incurred in or aggravated by active service, because the Veteran's STRs lacked any evidence for that.  The examiner used the same reasoning for the Veteran's contributing causes of death, as there was also no medical documentation for them in the Veteran's STRs.  Finally, the examiner opined that the Veteran's cause of death and the contributing causes of death were not due to herbicide exposure, as the Veteran was not stationed in an area where he would have been exposed to herbicides.

The Board acknowledges that the Appellant contends that the Veteran hypertensive heart disease, diabetes mellitus type II, renal failure, and COPD were related to his active service.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with those disorders, she is not competent to opine as to the etiology, or cause, of the hypertensive heart disease, diabetes mellitus type II, renal failure, or COPD, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

The only competent medical opinion of record, that of the November 2014/May 2015 examiner, who found that the Veteran's hypertensive heart disease, diabetes mellitus type II, renal failure, and COPD were not caused by, or a result of, and was not permanently aggravated by the Veteran's active service or any service-connected disability.  Therefore, the Appellant's statements regarding the Veteran's hypertensive heart disease, diabetes mellitus type II, renal failure, and COPD being related to his service or service-connected disabilities are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the November 2014/May 2015 VA examiner's opinion more probative because the examiner was a medical expert.

In sum, the evidence shows that the Veteran developed the conditions that led to his death (hypertensive heart disease, diabetes mellitus type II, renal failure, and COPD) many years after service.  The hypertensive heart disease, diabetes mellitus type II, renal failure, and COPD were not service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In correspondence dated June 2008, the RO notified the Appellant of information and evidence necessary to substantiate her cause of death claim; information and evidence that VA would seek to provide; information and evidence that the Appellant was expected to provide; and the process by which disability ratings and effective dates are established.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the June 2008 VCAA letter did not state the condition for which the Veteran was service-connected, subsequent correspondence provided this information, and the Appellant has been provided with several readjudications of her claim since that time.  The June 2008 letter additionally provided notice of the elements for service connection for the cause of the Veteran's death.  .

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) 
(2015).  The Veteran's service treatment records have been associated with the claims files.  Additionally, all identified and available private and VA medical treatment records have been secured.   The Appellant has also been provided with a medical opinion as to the cause of the Veteran's death and its contributing causes.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history and rendered appropriate opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Appellant has been afforded a hearing before the undersigned in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folders that might have been overlooked or was outstanding that might substantiate the claim, such as treatment records.  Moreover, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Appellant through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


